344 F.2d 695
Arthur LEVINE, Appellant,v.Emily Kathryn LACY, Appellee.
No. 9792.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1965.
Decided April 15, 1965.

John A. Beck, Washington, D. C. (A. Andrew Giangreco, Alexandria, Va., on brief), for appellant.
J. Frederick Larrick, Winchester, Va. (Marshall A. Martin, Jr., Herndon, Va., and Wilbur C. Hall, Leesburg, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and STANLEY, District Judge.
PER CURIAM.


1
Appellant commenced this action in the United States District Court for the Eastern District of Virginia seeking to permanently enjoin the enforcement of a state court judgment. Jurisdiction was based on diversity of citizenship and the amount in controversy, pursuant to 28 U.S.C. § 1332. The District Court dismissed the complaint, with leave to amend, on the ground that the amount in controversy did not exceed, exclusive of interest and costs, the sum of $10,000.00.


2
Thereafter, appellant filed an amended complaint asserting the provisions of 28 U.S.C. § 1343 as an additional ground for jurisdiction for the reason that the entry of the state court judgment "deprived him of the rights of due process of law and the equal protection of the laws secured to him by the Constitution of the United States." Upon motion of the appellee, the amended complaint was dismissed on the ground that the appellant had "not asserted the deprivation of any right, privilege or immunity secured by the federal Constitution entitling him to a retrial * * * of the issues determined by the State courts, or any equitable grounds justifying the entry of an order permanently enjoining the collection of the default judgment obtained against him in the Circuit Court of Loudoun County, Virginia." We affirm the order of the District Court.


3
Prior to the institution of the action in the District Court, appellant had sought, without success, to have the judgment set aside in the Circuit Court of Loudoun County, Virginia. On appeal, the Supreme Court of Appeals of Virginia affirmed, Levine v. Lacy, 204 Va. 297, 130 S.E.2d 443 (1963), and the Supreme Court of the United States denied certiorari, Levine v. Lacy, 375 U.S. 932, 84 S. Ct. 330, 11 L. Ed. 2d 264 (1963), and a petition for rehearing, 375 U.S. 982, 84 S. Ct. 333, 11 L. Ed. 2d 264 (1964).


4
The historical background of this litigation, and a comprehensive discussion of the state procedural rules and regulations involved, will be found in Levine v. Lacy, 204 Va. 297, 130 S.E.2d 443 (1963). A reading of this decision will reveal that the questions presented to the state court involved only matters dealing with state law and procedure. The same questions were presented to the District Court, where federal jurisdiction was properly declined.


5
The order of the District Court dismissing the action for lack of jurisdiction is affirmed.


6
Affirmed.